UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10041 JNL Investors Series Trust (Exact name of registrant as specified in charter) 1 Corporate Way, Lansing, Michigan 48951 (Address of principal executive offices) 225 West Wacker Drive, Suite 1200, Chicago, Illinois 60606 (Mailing Address) Steven J. Fredricks Jackson National Asset Management, LLC 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and Address of agent of service) Registrant's telephone number, including area code:(312) 338-5800 Date of fiscal year end:October 31 Date of Reporting Period:May 1, 2010 – July 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, D.C. 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. JNL® Investors Series Trust Schedules of Investments (Unaudited) July 31, 2010 Shares/Par Value JNL/PPM America Total Return Fund COMMON STOCKS - 0.2% FINANCIALS - 0.2% Citigroup Inc. (l) Total Common Stocks (cost $29,148) PREFERRED STOCKS - 0.4% FINANCIALS - 0.4% JPMorgan Chase Capital XXIX, 6.70%, (callable on 04/02/15 at 25) Total Preferred Stocks (cost $100,000) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 13.8% American Airlines Pass-Through Trust, 10.38%, 07/02/19 Banc of America Commercial Mortgage Inc. REMIC, 5.84%, 02/10/51 (d) Bear Stearns Commercial Mortgage Securities Inc. REMIC, 5.74%, 09/11/42 (d) REMIC, 5.69%, 06/11/50 (d) Countrywide Asset-Backed Certificates REMIC, 4.95%, 02/25/36 (d) Delta Air Lines Inc. Pass-Through Trust 6.20%, 07/02/18 7.75%, 12/17/19 Greenwich Capital Commercial Funding Corp. REMIC, 5.44%, 03/10/39 John Deere Owner Trust, 5.07%, 04/15/14 JPMorgan Chase Commercial Mortgage Securities Corp. REMIC, 5.94%, 02/12/49 (d) LB-UBS Commercial Mortgage Trust REMIC, 5.43%, 02/15/40 Morgan Stanley Capital I REMIC, 6.08%, 06/11/49 (d) Morgan Stanley Re-REMIC Trust, 6.00%, 04/12/17 (d) (k) United Air Lines Inc., 9.75%, 01/15/17 Wachovia Bank Commercial Mortgage Trust REMIC, 5.77%, 07/15/45 (d) Total Non-U.S. Government Agency Asset-Backed Securities (cost $2,999,424) CORPORATE BONDS AND NOTES - 54.8% CONSUMER DISCRETIONARY - 6.4% American Axle & Manufacturing Holdings Inc., 9.25%, 01/15/17 (k) CCO Holdings LLC, 7.88%, 04/30/18 (k) Interpublic Group Cos. Inc., 10.00%, 07/15/17 J.C. Penney Co. Inc., 5.65%, 06/01/20 MDC Partners Inc., 11.00%, 11/01/16 (k) Meritage Homes Corp. 6.25%, 03/15/15 7.15%, 04/15/20 MGM Mirage Inc., 9.00%, 03/15/20 (k) Phillips-Van Heusen Corp., 7.38%, 05/15/20 Standard Pacific Corp., 8.38%, 05/15/18 Tenneco Inc., 7.75%, 08/15/18 Time Warner Inc., 6.10%, 07/15/40 Volvo AB, 5.95%, 04/01/15 (k) Wynn Las Vegas LLC, 7.75%, 08/15/20 (k) Yonkers Racing Corp, 11.38%, 07/15/16 (k) CONSUMER STAPLES - 2.2% Altria Group Inc., 9.95%, 11/10/38 (h) Bunge Ltd. Finance Co., 8.50%, 06/15/19 (h) Delhaize Group, 5.88%, 02/01/14 Smithfields Foods Inc., 10.00%, 07/15/14 (k) Spectrum Brands Inc., 9.50%, 06/15/18 (k) ENERGY - 4.0% Dolphin Energy Ltd., 5.89%, 06/15/19 (k) El Paso Pipeline Partners Operating Co. LLC, 6.50%, 04/01/20 Petrobras International Finance Co., 5.75%, 01/20/20 Range Resources Corp., 6.75%, 08/01/20 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 4.50%, 09/30/12 (k) Williams Partners LP, 6.30%, 04/15/40 FINANCIALS - 23.2% AIG SunAmerica Global Financing X, 6.90%, 03/15/32 (k) Allstate Life Global Funding Trust, 5.38%, 04/30/13 American General Finance Corp., 5.85%, 06/01/13 American General Financial Corp., Term Loan, 7.25%, 04/16/15 (d) (g) (j) AON Corp., 8.21%, 01/01/27 Bank of America Corp. 4.50%, 04/01/15 6.50%, 08/01/16 6.00%, 09/01/17 8.00% (callable at 100 on 01/30/18) (b) Capital One Capital VI, 8.88%, 05/15/40 Chubb Corp., 6.38%, 03/29/67 (d) Citigroup Capital XXI, 8.30%, 12/21/57 (d) Citigroup Inc., 6.00%, 08/15/17 Corp. Andina de Fomento, 3.75%, 01/15/16 Credit Suisse AG, 5.40%, 01/14/20 Crown Castle Towers LLC, 4.88%, 08/15/20 (k) Discover Bank, 7.00%, 04/15/20 General Electric Capital Corp., 3.50%, 06/29/15 Genworth Financial Inc. 8.63%, 12/15/16 7.70%, 06/15/20 Goldman Sachs Group Inc. 5.25%, 10/15/13 5.95%, 01/18/18 6.75%, 10/01/37 Hyundai Capital Services Inc., 6.00%, 05/05/15 (k) International Lease Finance Corp. 8.63%, 09/15/15 (k) 8.75%, 03/15/17 (k) JPMorgan Chase & Co., 7.90%, (callable at 100 beginning 04/30/18) (b) Macquarie Group Ltd., 7.30%, 08/01/14 (k) Merrill Lynch & Co. Inc. 6.15%, 04/25/13 6.88%, 04/25/18 Morgan Stanley 5.50%, 01/26/20 5.50%, 07/24/20 Pricoa Global Funding I, 5.30%, 09/27/13 (k) Regions Financial Corp., 5.75%, 06/15/15 Republic New York Corp., 9.50%, 04/15/14 Swiss Re Solutions Holding Corp., 7.75%, 06/15/30 UBS AG Stamford 5.88%, 07/15/16 5.75%, 04/25/18 WEA Finance LLC, 5.75%, 09/02/15 (k) Wells Fargo & Co., 7.98% (callable at 100 on 03/15/18) (b) Westpac Banking Corp., 3.00%, 08/04/15 HEALTH CARE - 0.4% HCA Inc., 9.25%, 11/15/16 INDUSTRIALS - 4.6% Accuride Corp., 9.50%, 08/01/18 (k) Allied Waste North America Inc., 6.88%, 06/01/17 Bombardier Inc., 7.75%, 03/15/20 (k) Case New Holland Inc., 7.88%, 12/01/17 (k) Cooper-Standard Automotive Inc., 8.50%, 05/01/18 (k) Hyundai Motor Co. Ltd., 4.50%, 04/15/15 (k) Owens Corning, 9.00%, 06/15/19 Spirit Aerosystems Inc., 8.75%, 09/15/16 Vale Overseas Ltd., 6.88%, 11/10/39 Wolseley Plc - Private Placement,5.32%, 11/17/20 (f) (g) (j) INFORMATION TECHNOLOGY - 1.0% Fidelity National Information Services Inc., 7.88%, 07/15/20 (k) Oracle Corp., 5.38%, 07/15/40 (k) MATERIALS - 8.0% Allegheny Technologies Inc., 9.38%, 06/01/19 Anglo American Capital Plc, 9.38%, 04/08/14 (k) Building Materials Corp. of America, 7.00%, 02/15/20 (k) Cargill Inc., 7.35%, 03/06/19 (k) Cemex Finance LLC, 9.50%, 12/14/16 (k) Dow Chemical Co. 7.60%, 05/15/14 (h) 8.55%, 05/15/19 (h) Ineos Finance Plc, 9.00%, 05/15/15 (k) International Paper Co., 7.30%, 11/15/39 (h) PE Paper Escrow GmbH, 12.00%, 08/01/14 (k) Teck Resources Ltd. 10.25%, 05/15/16 10.75%, 05/15/19 TELECOMMUNICATION SERVICES - 2.7% CC Holdings GS V LLC, 7.75%, 05/01/17 (k) New Communications Holdings Inc., 8.50%, 04/15/20 (k) Rogers Wireless Communications Inc., 6.38%, 03/01/14 Telecom Italia Capital SA, 6.18%, 06/18/14 Virgin Media Finance Plc 6.50%, 01/15/18 (k) 8.38%, 10/15/19 UTILITIES - 2.3% Abu Dhabi National Energy Co., 4.75%, 09/15/14 (k) CenterPoint Energy Houston Electric LLC, 7.00%, 03/01/14 Oncor Electric Delivery Co., 6.80%, 09/01/18 NiSource Finance Corp., 10.75%, 03/15/16 (h) Total Corporate Bonds and Notes (cost $13,165,932) GOVERNMENT AND AGENCY OBLIGATIONS - 26.4% GOVERNMENT SECURITIES - 2.9% Municipals - 1.3% Municipal Electric Authority of Georgia, 6.64%, 04/01/57 State of Illinois, Transit Improvements, GO, 7.35%, 07/0/35 Texas State Transportation Commission, Series B, Highway Revenue Tolls, RB, 5.18%, 04/01/30 Sovereign - 1.4% Poland Government International Bond, 3.88%, 07/16/15 Republic of South Africa Government Bond, 5.50%, 03/09/20 Tennessee Valley Authority, 5.25%, 09/15/39 U.S. Treasury Securities - 0.2% U.S. Treasury Bond, 5.25%, 11/15/28 U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 23.5% Federal Home Loan Mortgage Corp. - 10.8% Federal Home Loan Mortgage Corp. 4.00%, 08/15/25, TBA (c) 5.00%, 11/01/33, TBA (c) 5.50%, 08/01/35, TBA (c) 6.50%, 04/01/39 Federal National Mortgage Association - 7.1% Federal National Mortgage Association 5.13%, 01/02/14 5.50%, 08/01/20, TBA (c) 5.00%, 07/01/33, TBA (c) 6.00%, 11/01/38 Government National Mortgage Association - 5.6% Government National Mortgage Association, 4.50%, 05/15/40, TBA (c) Total Government and Agency Obligations (cost $6,905,257) SHORT TERM INVESTMENTS - 21.5% Mutual Funds - 21.5% JNL Money Market Fund, 0.09% (a) (e) Total Short Term Investments (cost $5,706,918) Total Investments - 117.1% (cost $28,906,679) Other Assets and Liabilities, Net -(17.1%) (i) Total Net Assets - 100% JNL Money Market Fund CORPORATE BONDS AND NOTES - 0.5% FINANCIALS - 0.5% National Australia Bank Ltd., 0.36%, 01/27/11 (d) (k) Total Corporate Bonds and Notes (cost $6,245,000) SHORT TERM INVESTMENTS - 99.5% Certificates of Deposit - 20.2% Bank of Montreal, 0.31%, 10/18/10 Bank of Nova Scotia 0.29%, 08/03/10 0.29%, 09/02/10 Barclays Bank Plc 0.37%, 08/09/10 0.44%, 10/06/10 BNP Paribas, 0.56%, 10/07/10 Citibank, 0.40%, 09/08/10 Credit Agricole SA, 0.33%, 09/01/10 DNB Nor Bank ASA 0.32%, 08/16/10 0.37%, 11/19/10 Nordea Bank AB, 0.35%, 10/06/10 Nordea Bank Finland Plc, 0.76%, 08/25/10 Rabobank Nederland NV 0.30%, 09/08/10 0.40%, 10/29/10 Royal Bank of Canada 0.40%, 10/28/10 0.33%, 02/24/11 (d) Toronto-Dominion Bank NY 0.27%, 08/10/10 0.35%, 10/13/10 UBS AG Stamford 0.32%, 09/02/10 0.52%, 11/04/10 (d) Commercial Paper - 11.8% Bank of America Corp. 0.50%, 09/07/10 0.41%, 10/07/10 CAFCO LLC, 0.25, 08/24/10 (k) Chariot Funding LLC, 0.28%, 08/19/10 (k) Commonwealth Bank Group, 0.27%, 08/17/10 Falcon Asset Securitization Co. LLC, 0.27%, 08/23/10 (k) General Electric Capital Corp., 0.47%, 12/16/10 (k) HSBC Bank USA, 0.32%, 10/06/10 Jupiter Securitization Corp., 0.30%, 08/12/10 (k) New York Life Cap, 0.30%, 09/15/10 (k) Procter & Gamble Co., 0.23%, 09/23/10 Ranger Funding Co. LLC 0.30%, 08/24/10 (k) 0.30%, 08/25/10 (k) Federal Home Loan Bank - 4.6% Federal Home Loan Bank 0.22%, 08/30/10 0.27%, 10/29/10 0.26%, 12/27/10 0.34%, 02/16/11 Federal Home Loan Mortgage Corp. - 6.6% Federal Home Loan Mortgage Corp. 0.26%, 09/01/10 0.24%, 09/14/10 0.29%, 09/20/10 0.28%, 09/27/10 0.25%, 12/20/10 Federal National Mortgage Association - 8.2% Federal National Mortgage Association 0.21%, 08/11/10 0.22%, 08/11/10 0.22%, 08/18/10 0.27%, 09/08/10 0.23%, 09/14/10 0.29%, 09/22/10 0.25%, 12/15/10 0.25%, 12/22/10 0.27%, 12/22/10 0.25%, 01/05/11 0.31%, 01/10/11 0.36%, 02/14/11 0.37%, 02/18/11 Mutual Funds - 0.0% JPMorgan Prime Money Market Fund, 0.12% (e) Repurchase Agreement - 48.1% Repurchase Agreement with Bank of America Securities, 0.21% (Collateralized by $213,083,419 Federal National Mortgage Association, 1.60% - 6.36%, due 06/01/35 - 04/01/44, value $213,795,227, $61,919,047 Federal Home Loan Mortgage Corp., 2.96% - 5.81%, due 03/01/30 - 07/01/40, value $62,114,773) acquired on 07/30/10, due 08/02/10 at $270,504,734. Repurchase Agreement with Barclays Capital, 0.22% (Collateralized by $259,440,000 Federal National Home Loan Mortgage, 0.00%, due 11/30/10, value $259,284,336) acquired on 07/30/10, due 08/02/10 at $254,204,660. Repurchase Agreement with UBS Securities, 0.21% (Collateralized by $29,675,000 Federal National Mortgage Association, 3.50%, due 08/01/25, value $30,604,470) acquired on 07/30/10, due 08/02/10 at $30,000,525. Total Short Term Investments (cost $1,146,676,271) Total Investments - 100.0% (cost $1,152,921,271) Other Assets and Liabilities, Net - 0.0% Total Net Assets - 100% $ 1,152,943,184 JNL® Investors Series Trust (Unaudited) Notes to the Schedules of Investments July 31, 2010 (a) Investment in affiliate. (b) Perpetual maturity security. Interest rate is fixed until the first call date and variable thereafter. (c) Investment purchased on a delayed delivery basis. As of July 31, 2010, the total cost of investments purchased on a delayed delivery basis for the JNL/PPM America Total Return Fund was $6,337,069. (d) Variable rate security. Rate stated was in effect as of July 31, 2010. (e) Yield changes daily to reflect current market conditions. Rate was the quoted yield as of July 31, 2010. (f) Security fair valued in good faith in accordance with the procedures established by the Trust's Board of Trustees ("Board").Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") Topic 820 "Fair Value Measurements and Disclosures" based on the applicable valuation inputs. See FASB ASC Topic 820 "Fair Value Measurements and Disclosures" in these Notes to the Schedules of Investments. (g) Restricted as to public resale or Rule 144A or Section 4(2) of the Securities Act of 1933, as amended, provides an exemption from the registration requirements for resale of the security to an institutional investor. See Restricted Securities Note in these Notes to the Schedules of Investments. (h) The interest rate for this security is inversely affected by upgrades or downgrades to the credit rating of the issuer. (i) Cash is pledged as collateral for open futures contracts.As of July 31, 2010, total value of collateral for JNL/PPM America Total Return Fund was $45,882. (j) Illiquid security.At July 31, 2010, the aggregate value of illiquid securities and percentage of net assets were as follows: JNL/PPM America Total Return Fund, $261,029 - 1.0%. (k) Rule 144A or Section 4(2) liquid security. Rule 144A or Section 4(2) of the Securities Act of 1933, as amended, which provides an exemption from the registration requirements for resale of this security to an institutional investor. The sub-adviser and Fund deemed this security to be liquid based on procedures approved by the Board.As of July 31, 2010, the value of Rule 144A and Section 4(2) liquid securities was as follows: JNL/PPM America Total Return Fund, $5,222,657, and JNL Money Market Fund, $90,097,734. (l) Non-income producing security. Abbreviations: ABS - Asset-Backed Security GO - General Obligation RB - Revenue Bond REMIC - Real Estate Mortgage Investment Conduit TBA - To Be Announced (Securities purchased on a delayed delivery basis) Restricted Securities - Restricted securities are often purchased in private placement transactions and cannot be sold without prior registration unless the sale is pursuant to an exemption under the Securities Exchange Act of 1933, as amended.The following table details restricted securities, including Rule 144A securities that have not been deemed liquid, held by the JNL/PPM America Total Return Fund at July 31, 2010. Acquisition Ending Percent of Date Cost Value Net Assets American General Financial Corp., Term Loan, 7.25%, 04/16/15 04/19/2010 % Wolseley Plc - Private Placement, 5.32%, 11/17/20 08/31/2009 % Security Valuation – The net asset value (“NAV”) of each Fund shall be determined as of the close of trading (generally, 4:00 PM Eastern Time) on each day the New York Stock Exchange (“NYSE”) is open for trading.Debt securities are generally valued by independent pricing services approved by the Trust's Board.Pricing services utilized to value debt securities may use various pricing techniques which take into account appropriate factors such as: yield; credit quality; coupon rate; maturity; type of issue; trading characteristics; call features; credit ratings; and other data, as well as broker quotes.If pricing services are unable to provide valuations, debt securities are valued at the most recent bid quotation or evaluated price, as applicable, obtained from a broker/dealer or widely used quotation system.All securities in the JNL Money Market Fund, as permitted by compliance with applicable provisions of Rule 2(a)-7 under the Investment Company Act of 1940, as amended, (“1940 Act”), and other short-term securities maturing within sixty (60) days are valued at amortized cost unless it is determined that such practice does not approximate market value.Exchange traded futures contracts are valued at the last sales price as of the close of business on the local exchange.Stocks traded on an exchange are generally valued at the official closing price of the exchange where the security is principally traded.If there is no official closing price for the security, the security is priced based on prices furnished by approved pricing services and may be valued at the last quoted sale price on the exchange where the security is principally traded or final bid price in the absence of a sale.Stocks not listed on a national or foreign stock exchange are generally valued on the basis of prices furnished by approved pricing services and may be valued at the closing bid price on the over-the-counter market.Investments in mutual funds are valued at the NAV per share determined as of the close of the NYSE on the valuation date. Market quotations may not be readily available for certain investments or it may be determined that a quotation for an investment does not represent market value.In such instances, the investment is valued as determined in good faith using procedures adopted by the Board. Situations that may require an investment to be fair valued include instances where a security is thinly traded, halted or restricted as to resale.In addition, investments may be fair valued based on the occurrence of a significant event.Significant events may be specific to a particular issuer, such as mergers, restructurings or defaults.Alternatively, significant events may affect an entire market, such as natural disasters, government actions, and significant changes in value of U.S. securities markets.Under the procedures adopted by the Trust's Board, Jackson National Asset Management, LLC ("Adviser") may rely on pricing services or other sources to assist in determining the fair value of an investment.Factors considered to determine fair value may include: the correlation with price movement of similar securities in the same or other markets; the type, cost and investment characteristics of the security; the business and financial condition of the issuer; and trading or other market data. If an investment is valued at a fair value for purposes of calculating a Fund’s NAV, the value may be different from the last quoted price for the investment depending on the source and method used to determine the value.Although there can be no assurance, in general, the fair value of an investment is the amount the owner of such investment might reasonably expect to receive upon its current sale. JNL® Investors Series Trust (Unaudited) Notes to the Schedules of Investments (continued) July 31, 2010 FASB ASC Topic 820, “Fair Value Measurements and Disclosure” - This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.Various inputs are used in determining the value of a Fund’s investments under FASB ASC Topic 820 guidance.The inputs are summarized into three broad categories.Level 1 includes valuations based on quoted prices of identical securities in active markets including valuations for securities listed on a national exchange or investments in mutual funds.Level 2 includes valuations for which all significant inputs are observable, either directly or indirectly.Direct observable inputs include broker quotes, closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.Indirect significant observable inputs include factors such as interest rates, yield curves, prepayment speeds or credit ratings.Level 2 includes valuations for fixed income securities priced by pricing services, broker quotes in active markets and securities subject to corporate actions.Level 3 includes valuations based on inputs that are unobservable and significant to the fair value measurement including the Adviser's own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, credit rating spreads, issuer news, trading characteristics, call features or maturity; or industry specific inputs such as: trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include securities that are priced based on single source broker quotes, where prices may be unavailable due to halted trading, restricted to resale due to market events, newly issued securities or securities for which reliable quotes are not available.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes each Fund's investments in securities and other financial instruments as of July 31, 2010 by valuation level. Assets - Securities Level 1 Level 2 Level 3 Total JNL/PPM America Total Return Fund Common Stock $- $- Preferred Stock - - Non-U.S. Government Agency ABS - - Corporate Bond and Notes - Government and Agency Obligations - - Short Term Investments - - Fund Total JNL Money Market Fund Corporate Bond and Notes $- $- Short Term Investments - Fund Total $- $ 1,152,921,271 Assets - Other Financial Instruments1 Liabilities - Other Financial Instruments1 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total JNL/PPM America Total Return Fund Open Future Contracts $- $- $- $- 1Investments in other financial instruments include futures contracts which are reflected at the unrealized appreciation/(depreciation) on the instrument. The following table is a rollforward of Level 3 investments for which significant unobservable inputs were used to determine fair value during the period: Change In Unrealized Appreciation Total (Depreciation) Realized and during the Period Balance At Transfers Transfers Change in Balance at for Level 3 Beginning of Into Out Unrealized End of Investments Held Period Level 3 of Level 3 Gain/(Loss) Purchases (Sales) Period at End of Period JNL/PPM America Total Return Fund Corporate Bond and Notes $- $- $- $ 19,754 Tax Matters - As of July 31, 2010, the cost of investments and the components of net unrealized appreciation/(depreciation) for U.S. federal income tax purposes were as follows: Tax Gross Gross Net Unrealized Cost of Unrealized Unrealized Appreciation/ Investments Appreciation Depreciation (Depreciation) JNL/PPM America Total Return Fund JNL Money Market Fund - - - JNL® Investors Series Trust (Unaudited) Notes to the Schedules of Investments (continued) July 31, 2010 Investments in Affiliates - The following table reflects the JNL/PPM America Total Return Fund's investment in the JNL Money Market Fund, an affiliate of the Fund, for the period ended July 31, 2010.Purchase proceeds and sales are not shown for this investment. There was no realized gain or loss relating to transactions for this investment during the period ended July 31, 2010. Beginning Ending Ending Dividend Value Amortized Cost Value Income Futures Contracts – The JNL/PPM America Total Return Fund may be subject to interest rate risk in the normal course of pursuing its investment objectives.The Fund may use futures contracts to manage its exposure to or hedge against changes in security prices and interest rates or as an efficient means of adjusting overall exposure as part of its investment strategy.Upon entering into a futures contract, the Fund is required to deposit with the broker or counterparty an amount of cash or cash equivalents equal to a certain percentage of the contract amount, known as the "initial margin”.The Fund receives from or pays to the counterparty an amount of cash equal to the daily fluctuation in the value of the contracts.Such receipts or payments, known as the "variation margin", are recorded by the Fund until the contracts are terminated at which time realized gains and losses are recognized.Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin.The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by the Fund and the prices of the futures contracts and the possibility the Fund may not be able to enter into a closing transaction because of an illiquid market.With futures, there is minimal counterparty risk to the Fund since futures are exchange traded and the exchange’s clearing house, as counterparty to all exchange traded futures, guarantees the future contracts against default.At July 31, 2010, the JNL/PPM America Total Return Fund held the following futures contracts whose primary underlying risk exposure is interest rate risk. Contracts Unrealized Long/ Appreciation/ Expiration (Short) (Depreciation) U.S. Treasury Note Future, 5-Year September 2010 (17) U.S. Treasury Note Future, 10-Year September 2010 (7) U.S. Treasury Bond Future, 30-Year September 2010 1 Item 2.Controls and Procedures. (a) The registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the registrant's filings under the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, is recorded, processed, summarized and reported within the periods specified in the rules and forms of the U.S. Securities and Exchange Commission. Such information is accumulated and communicated to the registrant's management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The registrant's management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within ninety (90) days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the registrant had carried out an evaluation, under the supervision and with the participation of the registrant's management, including the registrant's principal executive officer and the registrant's principal financial officer, of the effectiveness of the design and operation of the registrant's disclosure controls and procedures. Based on such evaluation, the registrant's principal executive officer and principal financial officer concluded that the registrant's disclosure controls and procedures are effective. (b) There have been no significant changes in the registrant’s internal controls over financial reporting during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal controls over financial reporting.There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3.Exhibits. The certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JNL Investors Series Trust By: /s/ Mark D. Nerud Mark D. Nerud Principal Executive Officer Date: September 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, and Investment Company Act of 1940, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Mark D.Nerud Mark D. Nerud Principal Executive Officer Date: September 27, 2010 By: /s/ Daniel W. Koors Daniel W. Koors Principal Financial Officer Date: September 27, 2010 Exhibit List Exhibit 3(a): Certification of the Principal Executive Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Exhibit 3(b): Certification of the Principal Financial Officer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended.
